DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-5 and 11-14 in the reply filed on 14 November 2022 is acknowledged.  The traversal is on the ground(s) that “the Office has failed to articulate facts that support a conclusion that a serious search and/ or examination burden would be placed upon the Office” (Remarks, p. 6). This is not found persuasive because the Office has provided sufficient reasons to find a serious burden exists, including, but not limited to inventions having acquired a separate status in the art in view of different classification (product vs. method), requiring different field of search requiring multiple different classes (product classes/subclasses differ from method classes); employing different search queries, since distinct embodiments require distinct components (product Claims 3-5 distinct components from product Claims 6-10; the method claims require solvents and carriers not required in product claims); prior art required for product claims likely not applicable to the process claims, since the product does not require the steps of the method (including alcohols and water required in method); and the inventions are likely to raise different issues under 112(a) and (b).
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (the method), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 November 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 14 recite the limitation “Δa* value.” The limitation is indefinite, because the claim fails to define the term, and the specification fails to give sufficient guidance as to what property the value represents. The value appears to represent a color change (Specification [0084], but details about measurements or how a Δa* value is calculated are not provided. While it is possible that the term refers to CIELAB color space, an insufficient description is provided to warrant such an inference. Examiner considers the limitation to be met by any color change, which can be assigned to a variable reported as a “Δa* value.”
Claim 13 recites the limitation “electronic device comprising the contact structure of claim 1.” The limitation is indefinite, because it is not clear whether Claim 13 requires any limitations in addition to those claimed in Claim 1 from which it depends or what further limitations would be required. Examiner considers Claim 13 met by Claim 1, since the contact structure of Claim 1 can itself be considered an electronic device.
Claims 12 and 14 recite the limitation “wherein a Δa* value measured after the contact structure is immersed in a stripping liquid is not greater than 0.7.” The limitation is indefinite, because it is not clear to what structure the Δa* value is meant to refer. Examiner considers the limitation in Claim 12 to refer to a Δa* value of the claimed contact structure and the limitation in Claim 14 to refer either to a Δa* value of the claimed the contact structure or to that of another structure of the claimed electronic device. 
Claims 12 and 14 recite the limitation that a Δa* value measured after the contact structure is immersed in a stripping liquid is not greater than 0.7. The claim is indefinite, because what must be considered a stripping liquid or what is being stripped is not adequately defined. Examiner considers the limitation to include any liquid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN111584375) in view of Hsiao et al. (US 2020/0301557) and Adlam et al. (US 5,861,076).
Regarding Claims 1-2, Xu et al. (CN’375) teach a contact structure, comprising a substrate; a copper layer (copper nanowires) on the substrate; an organic composite protective layer (poly(methyl methacrylate) passivation layer) on the copper layer to mitigate oxidation of the copper layer; and a copper layer (copper nanowires) on the organic composite protective layer [0009-0016]. CN’375 fails to teach a nanosilver. Hsiao et al. (US’557) teaches an analogous structure, including a stack of substrate, nanowire layer, insulating layer, and nanowire layer [0008]. Additionally, US’557 suggests that nanowires can be made from either copper or silver [0046, 0048]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the contact structure of CN’375 by applying nanosilver (i.e. silver nanowires) to the organic composite protective layer as a simple substitute for copper nanowires, because US’557 suggests that copper and silver nanowires are suitable alternative metal nanowires. The combination of CN’375 in view of US’557 fails to teach a monomolecular organic passivation layer. Adlam et al. (US’076) teach an analogous structure (multilayer circuit board), comprising a substrate (Abstract); a copper layer on the substrate (Abstract); an organic composite protective layer (passivation layer) on the copper layer to mitigate oxidation of the copper layer, which US’076 suggests as a monomolecular layer over a surface of the copper layer to passivate the copper (Claim 1); the monomolecular layer is an adsorption layer, since it comprises analogous compounds (e.g. benzotriazole) (col. 17, lines 1-5; Claim 20). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the contact structure of the combination of CN’375 in view of US’557 by providing the passivation layer as a monomolecular adsorption layer, because US’076 suggests a monomolecular passivation layer, including compounds such as those claimed.
Regarding Claim 11, CN’375 suggests that an organic composite protective layer should have a suitable thickness for performing its function of passivation [0059] and suggests adjusting its thickness as needed [0071]. US’076 suggests that a passivation layer made of a passivating chromate coating can be 10-20 angstroms thick (col. 8, line 66 through col. 9, line 2). The combination of references fails to teach a specific thickness. However, the suggestion to adjust a thickness and that a thickness can be as little as 10-20 angstroms, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the product of the combination of references top provide the organic composite protective layer a thickness within the recited range through routine optimization.
	Regarding Claims 12 and 14, given the passivation protective layers and variety of liquids available, there exists a liquid for which the claim is met. Moreover, the value is not adequately defined, so that a value can be assigned which makes the limitation met. Additionally, the combination of references teach the contact structure and an intended use of immersing the contact structure is not given patentable weight.
Regarding Claim 13, the structure of the combination of CN’375 in view of US’557 and US’076 can be considered an electronic device.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN111584375) in view of Hsiao et al. (US 2020/0301557) and Adlam et al. (US 5,861,076) as applied to Claim 1 above, and further in view of Asano (US 2007/0135603).
Regarding Claim 3, CN’375 teaches a poly(methyl methacrylate) organic protective layer. US’076 suggests that there is a variety of conventional organic passivation materials for forming an organic composite protective layer, including benzotriazole (col. 8, lines 38-53). The combination of CN’375 in view of US’557 and US’076 fails to teach an organic composite protective layer, including both benzotriazole and imidazoline. Asano (US’603) suggests that a passivation film [0125] can include benzotriazole and imidazoline as polymerization initiator to increase adhesion [0108] and imidazoline as polymerization initiator [0051-0053]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of CN’375 in view of US’557 and US’076 with the recited compounds, because US’603 suggests these compounds as polymerization initiator and adhesion accelerator in the production of films, including passivation films.
Regarding Claims 4-5, US’603 fails to teach a weight ratio of benzotriazole to imidazoline in a range of 1:100 (<1%) to 100:1 (99%) or from 1:1 to 1:3. US’603 teaches that the function of each can be to initiate polymerization or to promote adhesion, that polymerization initiator should be included in an amount preferably from 0.01 to 1 mole [0055], and that an adhesion accelerator should be in an amount of preferably 10 parts by mass or less, especially preferably from 0.05 to 5 parts [0109]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of references to provide benzotriazole and imidazoline in the recited amounts through routine optimization. Additionally, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 8, and 10 of copending Application No. 17/215450 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the reference application requires a substrate, a copper layer on the substrate, a “nanowire-distribution-promotion” layer on the copper layer and a silver nanowire layer on the nanowire-distribution-promotion layer, wherein Claim 2 of the reference claims that the nanowire-distribution-promotion layer is organic and can have the same range of thickness as presently claimed (compare Claim 7 of the reference with Claim 11 of the present application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 11, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 7, and 9 of copending Application No. 17/155943 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the reference application requires a substrate, a copper layer on the substrate, an “adhesion promotion layer” on the copper layer and a silver nanowire layer on the adhesion promotion layer, wherein Claim 2 of the reference claims that the adhesion promotion layer is organic and can have the same range of thickness as presently claimed (compare Claim 7 of the reference with Claim 11 of the present application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR2009055295A (teaching a structure, including a copper plate on a substrate, a cover layer on the copper plate, and a nano-silver coating on the cover layer).
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712